Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Comment

1.	The amendment filed May 9, 2022, is acknowledged and has been entered.  The previously pending claims have been canceled and claims 36-47 have been newly added.  

Election/Restrictions
2.	The election filed May 9, 2022, is acknowledged and has been entered.  Applicant has elected Group I and the species of antibody as set forth in new claim 36 without traverse.  


Information Disclosure Statement
3. 	The information disclosure statements have been considered.  

Examiner's Statement of Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance: 
	The prior art does not teach or fairly suggest the claimed antibodies.

The closest prior art is Delk et al (US 20160129097 A1).  Delk et al teach monoclonal antibodies that bind to canine PD-L1 (See paragraphs 12 and 37.  However, Delk et al do not teach any complementarity-determining regions (“CDRs”) of monoclonal antibodies that bind to canine PD-L1 and because monoclonal antibodies are produced by a process of genetic rearrangement and recombination, one of skill in the art would not expect the complementarity-determining regions (“CDRs”) of the Delk et al antibodies to be the same as the instantly claimed CDRs and there is no evidence that the CDRs of the two antibodies are the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Claims 36-47 have been allowed.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule, but can normally be contacted Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy							
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
May 12, 2022